Gose, J.
(dissenting) — The court correctly instructed the jury that the article was libelous per se. The charge was that the appellant “and his active followers have been the friends of favored contractors.” This is a vague and indefinite charge of official corruption, and under all of the authorities, a plea of justification must state the facts upon which the pleader rests his defense. The question is, how were the contractors favored? The law demands facts, not inferences or conclusions. If the respondent had knowledge of any specific facts which justified the charge, he should have pleaded'them. If he had no such knowledge, he should not have made the charge. The allegations that the parties named were “favored contractors . . . and secured contracts without the usual requirements and not in accordance *205with the ordinances or charter of the city of Spokane . . . that the said contractors secured contracts from the city at exorbitant prices, and were paid therefor sums largely in excess of the reasonable value,” etc., are not facts, but the conclusion of the pleader. The respondent should have been required to allege the particular provision of the ordinance or charter violated and in what manner it was violated. He should also have been required to specify what contracts were secured from the city by the parties named at exorbitant prices.
The majority misconceives the law when it says: “It is not possible to measure with exactness the extent to which a defendant in a libel case must go in pleading facts showing justification.” It holds, therefore, that a justification does not have to be pleaded with the particularity of an indictment; that the answer of the defendant is not pleaded with the particularity of an indictment, and, ergo, it is well pleaded. This reasoning is delusive. The answer to the doubt raised by the majority is to be found in the language of Justice Clifford, quoted in the opinion: “When a charge is general, the defendant is required to state the substantial facts which constitute its elements.” (The italics are mine.) This is the general rule laid down by all textwriters. The measure of the defendant’s duty is to plead facts; not necessarily with the particularity of a common law indictment, but with the certainty of an answer in a civil action under the statute.
Our statute, Rem. & Bal. Code, § 258, subd. 2 (P. C. 81 § 223), provides that the complaint shall contain “a plain and concise statement of the facts” constituting the cause of action. A justification in an action of libel should plead the facts with a like precision. The rule we have stated imposes no unreasonable burden upon one charged with a libel. If he has knowledge of the facts which stamp the charge as true, it is a simple matter to plead them. If he has no knowledge of such facts, he is without excuse and is justly liable in damages. Fry v. Bennett, 5 Sandf. (N. Y. Sup’r Ct.) 54.
*206Nor do we think that the authorities cited in the majority opinion sustain the conclusion reached. In Stark v. Publishers, Knapp & Co., 160 Mo. 529, 61 S. W. 669, the rule is thus stated:
“Where the defamatory matter complained of is in general terms, as that plaintiff is a murderer, a thief, or other imputation, which is a mere conclusion or inference of facts, the particular facts relied upon warranting the inference charged, must be set forth specifically in a plea of justification, so that the plaintiff may be advised of the particular matter that he will be called upon to meet. But when the defamatory matter charged is itself specific, it is sufficient to allege generally that the charge is true.”
In Dever v. Clark, 44 Kan. 745, 25 Pac. 205, it is said:
“Where the charge is specific, it is sufficient to state that the supposed defamatory words or libelous publication set forth in the petition are true. Where the charge is in general terms, the answer must state facts which show the defamatory words or libelous publication to be true; it is not sufficient merely to allege that the charge is true ... If the charge be that the plaintiff is a swindler, or a thief, or a perjurer, or a murderer, or that he stole a watch, or certified a lie, or was of intemperate habits, or received a bribe, or perverted the law, it is not sufficient merely to allege that the charge is true. The plea of justification must set up the facts upon which the defendant relies to make out a charge. (Townshend, Slander & Libel, § 355; Newell on Slander & Libel, §§ 68-84.)”
■ The test stated in Fenstermaker v. Tribune Pub. Co., 12 Utah 439, 43 Pac. 112, 35 L. R. A. 611, is:
“Where the imputation complained of is a conclusion or inference from certain facts, the plea of justification must aver the existence of a state of facts which will warrant the inference of the charge.”
The other cases cited voice a like rule. If this rule is observed, a simple issue is made. If the justification is evasive and indefinite, there is no issue, and the party charging the libel is left to speculate as to the nature of the evidence he will *207be called upon to meet. The charge is a most serious one, and was either made with knowledge or it was recklessly made.
I think the insufficiency of the justification was properly raised by demurrer. Campbell v. Irwin, 146 Ind. 681, 45 N. E. 810; Wachter v. Quenzer, 29 N. Y. 547.
The demurrer should have been sustained, and I therefore dissent.
Chadwick and Ellis, JJ., concur with Gose, J.